DETAILED ACTION
This office action is in response to a Track One Prioritized Examination filed  on 07/05/2022.
Claims 1-20 are pending of which claims 1,6, 11 and 16 are independent claims
This  application is  examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 4-6, 9-11, 16-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20150245279 to Choi (hereinafter “Choi”) in view of US. Pub. 20170099126 to Yoo (hereinafter “Yoo”).

Regarding claim 1:Choi discloses a method for wireless communication, comprising: transmitting, by a base station providing access to a cell, a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information(Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field of the first system information in the first broadcast message is used to signal to the subscribers where in the second broadcast message the second system information is located,  and see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information  message is transmitted ), wherein the second system information comprises a transmission period of the first system information on a carrier frequency, and wherein a number of data bits of the second system information is greater than a number of data bits of the first system information Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field in the first broadcast message is used to signal to the subscribers where in the second broadcast message  the subcarrier and the transmission time interval (TTI) located; the system information is sent using the second transport channel (broadcast channel (BCH)), where the system information indicator field is added in the physical protocol layer, and the format of the SIB is  see paragraph [0169] a system frame number field SFN) of length 12 bits (also see system indicator field of length M bits), and see paragraph [0170] a useful data field  of length N bits (also called SIB data).

However, Choi does not explicitly teach assisting, by the base station, the terminal device to access the cell provided by the base station using the second system information by transmitting the second system information to the terminal device according to the frequency-domain subcarrier spacing wherein the indication information includes a frequency-domain subcarrier spacing for transmitting the second system information on a downlink shared channel to the terminal device. However, Yoo in the same or similar field of endeavor teaches assisting, by the base station, the terminal device to access the cell provided by the base station using the second system information by transmitting the second system information to the terminal device according to the frequency-domain subcarrier spacing wherein the indication information includes a frequency-domain subcarrier spacing for transmitting the second system information on a downlink shared channel to the terminal device (Yoo, see paragraph [0011] a first system information message during a first time period using the first OFDM symbol duration and the first tone spacing, and transmitting a second system information (SI) message during a second time period using the second OFDM symbol duration and the second tone spacing. Note: this sentiment is the same as that expressed by US. Pub. Choi, which states that SIB1 used the first broadcast channel and SIB2 uses second broadcast channel, both SIB1 and SIB2 run on different time interval see FIG. 4-5). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo into Choi’s system/method because it would allow usage of guard bands in reduction inter-carrier-interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction  inter-carrier-interference (Yoo; [0056]).

Regarding claim 4: Choi discloses the  method of claim 1, wherein the transmission period of the first system information is less than a transmission period of the second system information (Choi, see paragraph [0081], the first system information medium access control protocol message can contain system information which is not updated in the course of a prescribed time interval, i.e.,  it is only slowly changing system information, which also called static system information; the second system information medium access control protocol message can contain system information which is updated, needs to be updated or generally loses its validity before the prescribed time interval has elapsed, i.e. this system information which is faster-changing system information also called dynamic system information and larger in size than the first system information).

Regarding claim 5: Choi discloses the  method of claim 1, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Choi, see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted).
 
Regarding claim 6: Choi discloses a  method for wireless communication, comprising: receiving, by a terminal device from a base station providing access to a cell on a broadcast channel, a first system information carrying an indication information corresponding to a second system information(Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field of the first system information in the first broadcast message is used to signal to the subscribers where in the second broadcast message the second system information is located,  and see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted); and accessing the cell provided by the base station according to the second system information; wherein the second system information comprises a transmission period of the first system information on a carrier frequency (Choi, see paragraph [0089-0092], the second system information message may contain at least some of the following system information, transmission parameters; time validity of the dynamic system information), and wherein a number of data bits of the second system information is greater than a number of data bits of the first system information (Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field in the first broadcast message is used to signal to the subscribers where in the second broadcast message  the subcarrier and the transmission time interval (TTI) located; the system information is sent using the second transport channel (broadcast channel (BCH)), where the system information indicator field is added in the physical protocol layer, and the format of the SIB is  see paragraph [0169] a system frame number field SFN) of length 12 bits (also see system indicator field of length M bits), and see paragraph [0170] a useful data field  of length N bits (also called SIB data) and the data field size for the second system information is more than the data field size of the first system information .

However, Choi does not explicitly teach wherein the indication information includes a frequency-domain subcarrier spacing for receiving the second system information on a downlink shared channel from the base station; receiving, by the terminal device, the second system information according to the frequency-domain subcarrier spacing. However, Yoo in the same or similar field of endeavor teaches wherein the indication information includes a frequency-domain subcarrier spacing for receiving the second system information on a downlink shared channel from the base station; receiving, by the terminal device, the second system information according to the frequency-domain subcarrier spacing (Yoo, see paragraph [0011] a first system information message during a first time period using the first OFDM symbol duration and the first tone spacing, and transmitting a second system information (SI) message during a second time period using the second OFDM symbol duration and the second tone spacing. Note: this sentiment is the same as that expressed by US. Pub. Choi, which states that SIB1 used the first broadcast channel and SIB2 uses second broadcast channel, both SIB1 and SIB2 run on different time interval see FIG. 4-5). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo into Choi’s system/method because it would allow usage of guard bands in reduction inter-carrier-interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction  inter-carrier-interference (Yoo; [0056]).
    
Regarding claim 9: Choi discloses the  method of claim 6, wherein the transmission period of the first system information is less than a transmission period of the second system information(Choi, see paragraph [0081], the first system information medium access control protocol message can contain system information which is not updated in the course of a prescribed time interval, i.e.,  it is only slowly changing system information, which also called static system information; the second system information medium access control protocol message can contain system information which is updated, needs to be updated or generally loses its validity before the prescribed time interval has elapsed, i.e. this system information which is faster-changing system information also called dynamic system information and larger in size than the first system information).
 
Regarding claim 10: Choi discloses the  method of claim 6, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Choi, see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where  in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted).
  .  
Regarding claim 11: Choi discloses a  device for providing access to a cell for wireless communication, comprising a processor that is configured to: transmit a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information(Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field of the first system information in the first broadcast message is used to signal to the subscribers where in the second broadcast message the second system information is located,  and see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted), wherein the second system information comprises a transmission period of the first system information on a carrier frequency (Choi, see paragraph [0089-0092], the second system information message may contain at least some of the following system information, transmission parameters; time validity of the dynamic system information), and wherein a number of data bits of the second system information is greater than a number of data bits of the first system information (Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field in the first broadcast message is used to signal to the subscribers where in the second broadcast message  the subcarrier and the transmission time interval (TTI) located; the system information is sent using the second transport channel (broadcast channel (BCH)), where the system information indicator field is added in the physical protocol layer, and the format of the SIB is  see paragraph [0169] a system frame number field SFN) of length 12 bits (also see system indicator field of length M bits), and see paragraph [0170] a useful data field  of length N bits (also called SIB data) and the data field size for the second system information is more than the data field size of the first system information).  

However, Choi does not explicitly teach wherein the indication information includes a frequency-domain subcarrier spacing for transmitting the second system information on a downlink shared channel to the terminal device; and assist the terminal device to access the cell using the second system information by transmitting the second system information to the terminal device according to the frequency- domain subcarrier spacing. However, Yoo in the same or similar field of endeavor teaches wherein the indication information includes a frequency-domain subcarrier spacing for transmitting the second system information on a downlink shared channel to the terminal device; and assist the terminal device to access the cell using the second system information by transmitting the second system information to the terminal device according to the frequency- domain subcarrier spacing(Yoo, see paragraph [0011] a first system information message during a first time period using the first OFDM symbol duration and the first tone spacing, and transmitting a second system information (SI) message during a second time period using the second OFDM symbol duration and the second tone spacing. Note: this sentiment is the same as that expressed by US. Pub. Choi, which states that SIB1 used the first broadcast channel and SIB2 uses second broadcast channel, both SIB1 and SIB2 run on different time interval see FIG. 4-5). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo into Choi’s system/method because it would allow usage of guard bands in reduction inter-carrier-interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction  inter-carrier-interference (Yoo; [0056]).

Regarding claim 14: Choi discloses the  device of claim 11, wherein the transmission period of the first system information is less than a transmission period of the second system information(Choi, see paragraph [0081], the first system information medium access control protocol message can contain system information which is not updated in the course of a prescribed time interval, i.e.,  it is only slowly changing system information, which also called static system information; the second system information medium access control protocol message can contain system information which is updated, needs to be updated or generally loses its validity before the prescribed time interval has elapsed, i.e. this system information which is faster-changing system information also called dynamic system information and larger in size than the first system information).
.  
Regarding claim 15: Choi discloses the  device of claim 11, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Choi, see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where  in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted).
  
Regarding claim 16: Choi discloses a  device for wireless communication, comprising a processor that is configured to: receive, on a broadcast channel, from a base station providing access to a cell, a first system information carrying an indication information corresponding to a second system information(Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field of the first system information in the first broadcast message is used to signal to the subscribers where in the second broadcast message the second system information is located,  and see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted), and access the cell provided by the base station according to the second system information; wherein the second system information comprises: a transmission period of the first system information on a carrier frequency(Choi, see paragraph [0089-0092], the second system information message may contain at least some of the following system information, transmission parameters; time validity of the dynamic system information), and wherein a number of data bits of the second system information is greater than a number of data bits of the first system information (Choi, see paragraph [0171], FIG. 4-5, a system information indicator (Sys-IND) field in the first broadcast message is used to signal to the subscribers where in the second broadcast message  the subcarrier and the transmission time interval (TTI) located; the system information is sent using the second transport channel (broadcast channel (BCH)), where the system information indicator field is added in the physical protocol layer, and the format of the SIB is  see paragraph [0169] a system frame number field SFN) of length 12 bits (also see system indicator field of length M bits), and see paragraph [0170] a useful data field  of length N bits (also called SIB data) and the data field size for the second system information is more than the data field size of the first system information.  

However, Choi does not explicitly teach wherein the indication information includes a frequency-domain subcarrier spacing for receiving the second system information on a downlink shared channel from the base station; receive the second system information according to the frequency-domain subcarrier spacing. However, Yoo in the same or similar field of endeavor teaches wherein the indication information includes a frequency-domain subcarrier spacing for receiving the second system information on a downlink shared channel from the base station; receive the second system information according to the frequency-domain subcarrier spacing(Yoo, see paragraph [0011] a first system information message during a first time period using the first OFDM symbol duration and the first tone spacing, and transmitting a second system information (SI) message during a second time period using the second OFDM symbol duration and the second tone spacing. Note: this sentiment is the same as that expressed by US. Pub. Choi, which states that SIB1 used the first broadcast channel and SIB2 uses second broadcast channel, both SIB1 and SIB2 run on different time interval see FIG. 4-5). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo into Choi’s system/method because it would allow usage of guard bands in reduction inter-carrier-interference.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction  inter-carrier-interference (Yoo; [0056]).
.  
Regarding claim 19: Choi discloses the  device of claim 16, wherein the transmission period of the first system information is less than a transmission period of the second system information(Choi, see paragraph [0081], the first system information medium access control protocol message can contain system information which is not updated in the course of a prescribed time interval, i.e.,  it is only slowly changing system information, which also called static system information; the second system information medium access control protocol message can contain system information which is updated, needs to be updated or generally loses its validity before the prescribed time interval has elapsed, i.e. this system information which is faster-changing system information also called dynamic system information and larger in size than the first system information).
 
Regarding claim 20: Choi discloses the  device of claim 16, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Choi, see paragraph [0095], FIG. 4-7,  the first system information  message in the first broadcast message contains indication where  in the second broadcast message where the second system information is located, such as,  the frequency band in which the second system message is transmitted and/or the time slot in which the second system information   message is transmitted).

  Claims 2,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20150245279 to Choi  in view of US. Pub. 20170099126 to Yoo  and the combination of Choi and Yoo is further combined with US. Pub. 20050164683 to Roberts (hereinafter “Roberts”).

Regarding claim 2: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the method of claim 1, wherein the transmission period of the first system information is 5 ms or 10 ms. However, Roberts in the same or similar field of endeavor teaches the method of claim 1, wherein the transmission period of the first system information is 5 ms or 10 ms (Roberts, see paragraph[0043], FIG. 7, a notification of a system information change is sent by the network at t=0; the notification of a system information change indicates that the system information  change is to be implemented by a receiving device at a deferred time T, the network then sends a repeat of the notification of a system information  change at a time tn relative to the deferred time T; the repeat may be sent before or after the deferred time T, which may be equal to 100 ms (10 frames) or 10 ms (1 frame)).  In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Roberts within the system of Choi  because it would allow deferred system information changes to correspond to the deferred system information change. Furthermore, both references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Roberts  would have been to achieve reduction of time period between repeat notifications as disclosed in Roberts para 0045.

Regarding claim 12: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the device of claim 11, wherein the transmission period of the first system information is 5 ms or 10 ms. However, Roberts in the same or similar field of endeavor teaches the device of claim 11, wherein the transmission period of the first system information is 5 ms or 10 ms (Roberts, see paragraph[0043], FIG. 7, a notification of a system information change is sent by the network at t=0; the notification of a system information change indicates that the system information  change is to be implemented by a receiving device at a deferred time T, the network then sends a repeat of the notification of a system information  change at a time tn relative to the deferred time T; the repeat may be sent before or after the deferred time T, which may be equal to 100 ms (10 frames) or 10 ms (1 frame)). In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Roberts within the system of Choi  because it would allow deferred system information changes to correspond to the deferred system information change. Furthermore, both references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Roberts  would have been to achieve reduction of time period between repeat notifications as disclosed in Roberts para 0045.
  
Regarding claim 17: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the device of claim 16, wherein the transmission period of the first system information is 5 ms or 10 ms. However, Roberts in the same or similar field of endeavor teaches the device of claim 16, wherein the transmission period of the first system information is 5 ms or 10 ms(Roberts, see paragraph[0043], FIG. 7, a notification of a system information change is sent by the network at t=0; the notification of a system information change indicates that the system information  change is to be implemented by a receiving device at a deferred time T, the network then sends a repeat of the notification of a system information  change at a time tn relative to the deferred time T; the repeat may be sent before or after the deferred time T, which may be equal to 100 ms (10 frames) or 10 ms (1 frame)).  In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Roberts within the system of  Choi because it would allow deferred system information changes to correspond to the deferred system information change. Furthermore, both references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Roberts  would have been to achieve reduction of time period between repeat notifications as disclosed in Roberts para 0045.

Claims 3,8,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20150245279 to Choi  in view of US. Pub. 20170099126 to Yoo  and the combination of Choi and Yoo is further combined with US. Pub. 20140036812 to Malladi (hereinafter “Malladi”).

Regarding claim 3: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the method of claim 1, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, Malladi in the same or similar field of endeavor teaches the method of claim 1, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(Malladi, see paragraph [0086], a configuration includes synchronization signals, physical broadcast channels (PBCHs), common reference signals (CRSs), system information blocks (SIBs), such as SIB1 and SIB2, and/or data channels, that is, when transmitting in the active state, the active state enhanced new carrier type cell may transmit common reference signal with a periodicity of 5 ms, and , the SIB2 may be configured to indicate the common signal/channel periodicity of dormant enhanced new carrier type cells, and the SIB2 may also be configured to convey bandwidth and transmission (Tx) antenna parameters of dormant enhanced new carrier type cells and . see paragraph [0084], first system information (SIB1) is also known as a cell detection signal (CDS), which provide a unique cell ID and/or access parameters, and  mapped to a downlink shared, and the  implicit mapping of SIB1 to the downlink shared channel  may include the resource block (RB) location as a function of physical cell ID and the known modulation coding scheme (MCS)). In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Malladi within the system of Choi because it would allow improved broadband Internet access. Furthermore, all references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Malladi  would have been achieve lower costs, improve services, efficient  use of new spectrum, and better integration with other open standards using OFDMA on the downlink (DL) by improving spectral efficiency as disclosed in Malladi para 0006.

Regarding claim 8: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the method of claim 6, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, Malladi in the same or similar field of endeavor teaches the method of claim 6, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(Malladi see paragraph [0086], a configuration includes synchronization signals, physical broadcast channels (PBCHs), common reference signals (CRSs), system information blocks (SIBs), such as SIB1 and SIB2, and/or data channels, that is, when transmitting in the active state, the active state enhanced new carrier type cell may transmit common reference signal with a periodicity of 5 ms, and , the SIB2 may be configured to indicate the common signal/channel periodicity of dormant enhanced new carrier type cells, and the SIB2 may also be configured to convey bandwidth and transmission (Tx) antenna parameters of dormant enhanced new carrier type cells and . see paragraph [0084], first system information (SIB1) is also known as a cell detection signal (CDS), which provide a unique cell ID and/or access parameters, and  mapped to a downlink shared, and the  implicit mapping of SIB1 to the downlink shared channel  may include the resource block (RB) location as a function of physical cell ID and the known modulation coding scheme (MCS)). In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Malladi within the system of Choi because it would allow improved broadband Internet access. Furthermore, all references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Malladi  would have been achieve lower costs, improve services, efficient  use of new spectrum, and better integration with other open standards using OFDMA on the downlink (DL) by improving spectral efficiency as disclosed in Malladi para 0006.

Regarding claim 13: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the device of claim 11, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, Malladi in the same or similar field of endeavor teaches the device of claim 11, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(Malladi, see paragraph [0086], a configuration includes synchronization signals, physical broadcast channels (PBCHs), common reference signals (CRSs), system information blocks (SIBs), such as SIB1 and SIB2, and/or data channels, that is, when transmitting in the active state, the active state enhanced new carrier type cell may transmit common reference signal with a periodicity of 5 ms, and , the SIB2 may be configured to indicate the common signal/channel periodicity of dormant enhanced new carrier type cells, and the SIB2 may also be configured to convey bandwidth and transmission (Tx) antenna parameters of dormant enhanced new carrier type cells and . see paragraph [0084], first system information (SIB1) is also known as a cell detection signal (CDS), which provide a unique cell ID and/or access parameters, and  mapped to a downlink shared, and the  implicit mapping of SIB1 to the downlink shared channel  may include the resource block (RB) location as a function of physical cell ID and the known modulation coding scheme (MCS)).  In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Malladi within the system of Choi because it would allow improved broadband Internet access. Furthermore, all references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Malladi  would have been achieve lower costs, improve services, efficient  use of new spectrum, and better integration with other open standards using OFDMA on the downlink (DL) by improving spectral efficiency as disclosed in Malladi para 0006.

Regarding claim 18: Choi discloses a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, Choi does not explicitly teach the device of claim 16, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, Malladi in the same or similar field of endeavor teaches the device of claim 16, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(Malladi, see paragraph [0086], a configuration includes synchronization signals, physical broadcast channels (PBCHs), common reference signals (CRSs), system information blocks (SIBs), such as SIB1 and SIB2, and/or data channels, that is, when transmitting in the active state, the active state enhanced new carrier type cell may transmit common reference signal with a periodicity of 5 ms, and , the SIB2 may be configured to indicate the common signal/channel periodicity of dormant enhanced new carrier type cells, and the SIB2 may also be configured to convey bandwidth and transmission (Tx) antenna parameters of dormant enhanced new carrier type cells and . see paragraph [0084], first system information (SIB1) is also known as a cell detection signal (CDS), which provide a unique cell ID and/or access parameters, and  mapped to a downlink shared, and the  implicit mapping of SIB1 to the downlink shared channel  may include the resource block (RB) location as a function of physical cell ID and the known modulation coding scheme (MCS)).  In view of the above, having the method of Choi and then given the well-established teaching of Yoo, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Yoo  as modified by Malladi within the system of Choi because it would allow improved broadband Internet access. Furthermore, all references deal with same field of endeavor, thus modification of Choi  by Yoo  as modified by Malladi  would have been achieve lower costs, improve services, efficient  use of new spectrum, and better integration with other open standards using OFDMA on the downlink (DL) by improving spectral efficiency as disclosed in Malladi para 0006.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. See below:
Applicant argues that Choi fails to teach a "second system information on a downlink shared channel.


Examiner respectfully disagrees with applicant, the instant application does not give any indication that SIB2 is transmitted using PDSCH, it only indicates that after initial configuration of the system using MIB, the PDSCH also configured for future SIB transmission, see paragraph [0003] of the instant application, which states “in a long term evolution (LTE) system, before accessing a cell, user equipment (UE) needs to first acquire system information of the cell to know how the cell is configured, so as to work correctly in the cell. The cell sends, through a broadcast control channel (BCCH) as a logical channel, system information to all the UE in the cell. The BCCH as the logical channel is mapped to a broadcast channel (BCH) as a transport channel and a downlink share channel (DL-SCH) as a transport channel. The BCH is only used for transmitting master information block (MIB) information, and is mapped to a physical broadcast channel (PBCH). The DL-SCH is used for transmitting various system information block (SIB) information, and is mapped to a physical downlink shared channel (PDSCH) as a physical channel. The PBCH of the LTE is used for one transmission every 10 ms, so an overhead is high and flexibility is poor”. Since the goal of SIB is to configure both PDSCH and PUSCH for the UE to use(see paragraph 0045) and the usage of SIB1& 2 in the same frequency to configure a UE is also disclosed in detail in the office action. Applicant put too much stress on using of PDSCH in the argument without materializing it in the instant specification (Choi as the instant application focuses  on initial configuration and during this time PDSCH is not configured for the UE, and PDSCH is used after the initial configuration of the UE by SIB1 and SIB2 and this is what is taken by the examiner as the invention of the applicant  ), as well known by the relevant art,  unless the information to be transmitted is control message, all data if transmitted by DCI may use PDSCH this includes SIB data, i.e., specially  SIB2 that is sent any time after configuration by SIB1 and SIB2 initially and SIB2 is dynamically changing see  paragraph [0081] of Choi,  and for system information indicator see Choi in paragraph [0171] and  FIG. 4-5

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476